DETAILED ACTION
Response to Amendment
The amendment filed 15 July 2022 has been entered. Claim(s) 1-10 and 12-27 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20120132525 A1) in view of Gottlieb (US 20100025238 A1), further in view of Romero (“Design and optimization…”), further in view of Bernstein (US 20080319296 A1) further in view of Feldman (US 20050215871 A1).
Regarding claim 1, Liu teaches an analyte sensor comprising: a working electrode having an active area disposed thereon, the active area comprising a polymer, an albumin, and a lactate-responsive enzyme covalently bonded to the polymer (Paragraph 0006-0007—enzyme based electrochemical sensors may include a working electrode which includes a sensing layer with an enzyme, a stabilizer such as bovine serum albumin, and a cross-linker that crosslinks the sensing layer components; Paragraph 0060, 0172—the sensing layer may utilize lactate oxidase as the redox enzyme instead of glucose oxidase in order to detect lactate in vivo instead of glucose), and a mass transport limiting membrane overcoating at least the active area upon the working electrode (Paragraph 0174— the sensor comprises an analyte restricting membrane disposed over the sensing layer where the membrane comprises a polyvinyl pyridine-co-styrene copolymer to reduce diffusion of the analyte to the active sensing layer). While Liu doesn't explicitly state that the lactate-responsive enzyme is covalently bonded to the polymer, it does state that it is crosslinked to the polymer, which is done through a covalent bond (Paragraph [0165] of Gottlieb). 
However, Liu does not specifically teach a weight ratio of the lactate-responsive enzyme to the albumin is in the range of 5:1 to 1:5. Gottlieb teaches an analyte sensor configured to measure lactate including an active area comprising an albumin (Paragraph [0062] of Gottlieb) wherein the concentration of enzyme and/or carrier protein may vary such that the weight ratio of enzyme to carrier protein may vary within given ranges that overlap with a range between 5:1 and 1:5 ([0077]—an enzyme concentration may be within a range of 50-700mg/mL while a HAS concentration may vary between about 0.5% -30% w/v, such that the embodiment may include a weight ratio of enzyme at its lowest amount to HAS between 5:0.05 and 5:3). Gottlieb additionally teaches that a carrier protein concentration varies according to the concentration of enzyme ([0077]), as well as that the enzyme may be lactate oxidase and the carrier protein may be human serum albumin ([0077]). 
Furthermore, Romero teaches an optimized lactate biosensor utilizing lactate oxidase and albumin to attain high reproducibility and stability (Abstract), such that the combination of lactate oxidase and albumin is more explicitly taught and the optimization of a ratio between the components may be seen as obvious per In re: Aller as the reference teaches the optimization of the sensor, including the balancing of various components of the sensor (see Fig. 2— testing of multiple compositions of carrier proteins for optimization and Fig. 6—long-term stability of the sensor at a chosen concentration of enzyme and carrier proteins). As such, it may additionally be seen that it would have been obvious to one having ordinary skill in the art to utilize routine optimization to determine the optimal weight ratio of the lactate-responsive enzyme to the albumin being in a range of 5:1 to 1:5. However, none of Liu, Gottlieb, or Romero teaches wherein the mass transport limiting membrane comprises at least a PEGDGE (polyethylene glycol di glycidyl ether)-crosslinked polyvinyl pyridine homopolymer or copolymer wherein the polyvinyl pyridine optionally comprises non-crosslinked PEG (polyethylene glycol) side-chains. 

    PNG
    media_image1.png
    200
    187
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    157
    301
    media_image2.png
    Greyscale
Liu teaches further teaches a dip-coated, biocompatible, analyte-restricting membrane (Paragraph 0017, 0034) to be disposed over the sensing layer and which may contain a polyvinyl pyridine copolymer or homopolymer wherein the polyvinyl pyridine homopolymer or copolymer is not a polyvinylpyridine-co-styrene polymer (Paragraph 0177—the membrane may have the general structure of poly(4-vinyl pyridine) as demonstrated below) which reduces glucose diffusion by a factor of about 50 (Paragraph 0174). Liu further discusses forming a membrane overcoat by thrice dipping a sensor into a membrane solution comprising PEGDGE and a polymer, such that the membrane may contain PEGDGE as a crosslinker rather than a tri-functional crosslinker (Paragraph 0178). 
Left, paragraph 0177 of Liu describing an embodiment of the membrane.
Right, the structure of poly(4-vinylpyridine) homopolymer via Sigma-Aldrich
Bernstein additionally discloses device for detecting analytes in body fluids (Abstract) where the device includes an analyte sensor for detecting glucose, lactate, or the like (Paragraph 0032), where the sensor includes a mass transport limiting layer which is formed by dipping the sensor in a solution of a crosslinker and a polymer (Paragraph 0077) where the polymer may include polymers of polyvinylpyridine which are not polyvinylpyridine-co-styrene polymers (paragraph 0075), such that it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a polyvinyl pyridine homopolymer or copolymer which is not a polyvinylpyridine-co-styrene polymer as a simple substitution for the alternative embodiment of Liu in order to perform the same intended function of limiting the rate of mass transport of the analyte (see Paragraph 0074 of Bernstein) and which is formed in the same manner of dip-coating a sensor into a membrane solution comprising a crosslinker and a polymer. 
However, Liu does not specifically teach the membrane comprises both PEGDGE and a polyvinyl pyridine copolymer or homopolymer. 
Feldman teaches an in vivo analyte sensor (Paragraph 0010) which may be a glucose sensor (Paragraph 0099) including a membrane to encapsulate the sensing portion of the sensor, wherein the membrane may be an analyte-diffusion-limiting membrane (Paragraph 0004—a membrane portion that covers the sensing surface of an analyte sensor and limits the rate of analyte flux to the sensing surface is advantageous to the electrochemical kinetics of the sensor; Paragraph 0020, 0094; Fig. 3A) and wherein the membrane may be formed of a bifunctional crosslinker such as PEGDGE with a polyvinyl pyridine polymer (Paragraph 0097—the membrane overcoat was formed by dipping the sensor into a membrane solution comprising poly(ethylene glycol) diglycidyl ether and a polymer; Paragraph 0099—membrane chemistry relies on crosslinks formed between glycidyl ethers as supplied by a bifunctional crosslinker such as poly(ethylene glycol) diglycidyl ether…and pyridyl groups from the poly(vinylpyridine)-based membrane polymer). Feldman further teaches the polyvinylpyridine-based membrane polymer that the PEGDGE may be crosslinked with may be either a polyvinyl pyridine homopolymer or copolymer (Paragraph 0049—polyvinylpyridine refers to any of poly(4-vinylpyridine), poly(3-vinylpyridine), or poly(2-vinylpyridine), as well as any copolymer of vinylpyridine and a second or a third copolymer component). It would have been obvious to one having ordinary skill in the art at the time of filing to perform a simple substitution of the components of the diffusion-limiting membrane of Liu for the components of the diffusion-limiting membrane of Feldman, as the combination would have been obvious to try and would predictably retain the desired functions of the membrane. 
Regarding claim 2, Liu, Gottlieb, Romero, Bernstein, and Feldman teach the system of claim 1. However, Liu does not specifically teach the albumin being human serum albumin. Gottlieb teaches the albumin being human serum albumin (Paragraph 0062, 0064, 0082, 0175—carrier protein such as human serum albumin, bovine serum albumin, or the like) while the enzyme may be lactate oxidase (Paragraph 0017, 0047-0048, 0056). It would have been obvious to one having ordinary skill in the art at the time of filing to utilize human serum albumin in place of bovine serum albumin as an enzyme stabilizer as it would have been obvious to try and the simple substitution would provide predictable results, namely the continued function of the sensor system.
Regarding claim 3, Liu, Gottlieb, Romero, Bernstein, and Feldman teach the system of claim 1. Liu additionally teaches the lactate-responsive enzyme being lactate oxidase (Paragraph 0060, 0172—the sensing layer may utilize lactate oxidase as the redox enzyme instead of glucose oxidase in order to detect lactate in vivo instead of glucose).
Regarding claim 4, Liu, Gottlieb, Romero, Bernstein, and Feldman teach the system of claim 1. Liu additionally teaches the active area comprising a plurality of sensing spots disposed upon the working electrode (Paragraphs 0169-0171—electrons are transported from glucose molecules to the working electrode 302 via the multiple redox polymer mediators 316 and enzymes 318, Fig. 2). Gottlieb additionally teaches one or more exposed regions or apertures through a cover layer to expose the conductive layer of the analyte sensor to the environment and allow the analyte of interest to permeate layers of the sensor (Paragraph 0061).
Regarding claim 5, Liu, Gottlieb, Romero, Bernstein, and Feldman teach the system of claim 1. Liu additionally teaches the mass transport limiting membrane comprising at least a PEGDGE-crosslinked polyvinylpyridine homopolymer (Paragraph 0177—the membrane may have the general structure of poly(4-vinyl pyridine). Feldman additionally teaches the mass transport limiting membrane comprising at least a PEGDGE-crosslinked polyvinylpyridine homopolymer (Paragraph 0049—polyvinylpyridine refers to any of poly(4-vinylpyridine), poly(3-vinylpyridine), or poly(2-vinylpyridine), as well as any copolymer of vinylpyridine and a second or a third copolymer component; Paragraph 0099—membrane chemistry relies on crosslinks formed between glycidyl ethers as supplied by a bifunctional crosslinker such as poly(ethylene glycol) diglycidyl ether…and pyridyl groups from the poly(vinylpyridine)-based membrane polymer).
Regarding claim 12, Liu, Gottlieb, Romero, Bernstein, and Feldman teach the system of claim 1. Liu additionally teaches the active area further comprising an electron transfer agent that is covalently bonded to the polymer (Paragraphs 0058, 0060, 0109, 0172—electrons from glucose are shuttled to a working electrode via one or more electron transfer agents). Feldman additionally teaches the active area further comprising an electron transfer agent that is covalently bonded to the polymer (Paragraph 0052).
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Gottlieb, further in view of Romero, further in view of Bernstein further in view of Feldman, further in view of Mazza (US 20100331643 A1).
Regarding claim 6, Liu, Gottlieb, Bernstein, Romero, and Feldman teach the system of claim 1. However, none of Liu, Gottlieb, Romero, Bernstein, or Feldman specifically teaches the mass transport limiting membrane comprising a multi-component membrane, the multi-component membrane comprising the crosslinked polyvinylpyridine homopolymer or copolymer and at least a second crosslinked polymer. Mazza similarly teaches an analyte sensor (Paragraph 0002) comprising a working electrode having an active area disposed thereon (Paragraph 0099) with the active area comprising a polymer (Paragraphs 0099 and 0111) and a mass transport limiting membrane overcoating at least the active area upon the working electrode (Paragraph 0288), as well as a lactate-responsive enzyme covalently bonded to the polymer (Paragraphs 0111 and 0100). Mazza further teaches the mass transport limiting membrane comprising a multi-component membrane, the multi-component membrane comprising the crosslinked polyvinyl pyridine homopolymer (Paragraphs 0117-0118—a membrane may be formed using polymers of polyvinyl pyridine) or copolymer and at least a second crosslinked polymer (Paragraph 0117—a membrane may be composed of crosslinked polymers, such that there may be multiple polymers). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Liu, Gottlieb, Romero, and Feldman with the membrane teachings of Mazza via a simple substitution that would have been obvious to try.
Regarding claim 7, Liu, Gottlieb, Romero, Bernstein, and Feldman with Mazza teach the system of claim 6. The combination of Liu, Gottlieb, Romero, Bernstein, and Feldman with Mazza further teaches the multi-component membrane comprises a first polymer comprising a crosslinked polyvinyl pyridine homopolymer and second polymer comprising a crosslinked polyvinyl pyridine copolymer, or a first polymer comprising a first crosslinked polyvinyl pyridine copolymer and a second polymer comprising a second crosslinked polyvinyl pyridine copolymer as Mazza teaches the multi-component membrane comprising a first polymer and a second polymer, wherein at least one of the polymers may comprise polyvinyl pyridine (Mazza, Paragraphs 0117-0118, 120, and 0288—one or more membranes may be applied over the sensing layer of the electrode structure to create a diffusion-limiting barrier…the membrane may be formed of crosslinked polymers, such that there may be multiple polymers which make up each membrane, where one of the polymers may be a polyvinyl pyridine polymer), while Feldman teaches that the polymer(s) used in the membrane may be homopolymers or copolymers of polyvinyl pyridine as described above in this action. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Liu, Gottlieb, Romero, and Feldman with the membrane teachings of Mazza via a simple substitution that would have been obvious to try.
Regarding claim 8, Liu, Gottlieb, Romero, Bernstein, and Feldman with Mazza teach the system of claim 6. Mazza further teaches the multi-component membrane comprises a bilayer membrane, the bilayer membrane comprising a first layer comprising the polyvinyl pyridine homopolymer or copolymer and a second layer comprising the second crosslinked polymer (Paragraphs 0117-0118, 120, and 0288—one or more membranes may be applied over the sensing chemistry of the electrode structure to create a diffusion-limiting barrier…the membrane may be formed of crosslinked polymers, such that there may be multiple polymers which make up each membrane, where one of the polymers may be a polyvinyl pyridine polymer). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Liu, Gottlieb, Romero, and Feldman with the membrane teachings of Mazza via a simple substitution that would have been obvious to try.
Regarding claim 9 Liu, Gottlieb, Romero, Bernstein, and Feldman with Mazza teach the system of claim 8. Mazza further teaches the first layer is disposed directly upon the active area and the second layer is disposed upon the first layer (Paragraph 120, 0288– Because multiple layers are able to be added to the mass transport limiting layer, it is obvious that the first layer will be in contact with the active area since the mass transport limiting layer is overcoating the active area, and the second layer will be disposed over the first layer). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Liu, Gottlieb, Romero, and Feldman with the membrane teachings of Mazza via a simple substitution that would have been obvious to try.
Regarding claim 10, Liu, Gottlieb, Romero, Bernstein, and Feldman with Mazza teach the system of claim 6. Mazza further teaches the mass transport limiting membrane comprising a homogeneous admixture of the crosslinked polyvinyl pyridine homopolymer or copolymer and the second crosslinked polymer (Paragraphs 0117-0118). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Liu, Gottlieb, Romero, and Feldman with the membrane teachings of Mazza via a simple substitution that would have been obvious to try.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Gottlieb, further in view of Romero, further in view of Bernstein, further in view of Feldman, further in view of Karlsson.
Regarding claim 26, Liu teaches an analyte sensor comprising: a working electrode having an active area disposed thereon, the active area comprising a polymer, an albumin, and a lactate responsive enzyme covalently bonded to the polymer (Paragraph 0006-0007—enzyme-based electrochemical sensors may include a working electrode which includes a sensing layer with an enzyme, a stabilizer such as bovine serum albumin, and a cross-linker that crosslinks the sensing layer components; Paragraph 0060, 0172—the sensing layer may utilize lactate oxidase as the redox enzyme instead of glucose oxidase in order to detect lactate in vivo instead of glucose), and a mass transport limiting membrane overcoating at least the active area upon the working electrode (Paragraph 0174— the sensor comprises an analyte restricting membrane disposed over the sensing layer where the membrane comprises a polyvinyl pyridine-co-styrene copolymer to reduce diffusion of the analyte to the active sensing layer). While Liu doesn't explicitly state that the lactate-responsive enzyme is covalently bonded to the polymer, it does state that it is crosslinked to the polymer, which is done through a covalent bond (Paragraph [0165] of Gottlieb). However, Liu does not specifically teach a weight ratio of the lactate-responsive enzyme to the albumin is in the range of 5:1 to 1:5. 
Gottlieb teaches an analyte sensor configured to measure lactate including an active area comprising an albumin (Paragraph [0062] of Gottlieb) wherein the concentration of enzyme and/or carrier protein may vary such that the weight ratio of enzyme to carrier protein may vary within given ranges that overlap with a range between 5:1 and 1:5 ([0077]—an enzyme concentration may be within a range of 50-700mg/mL while a HAS concentration may vary between about 0.5% -30% w/v, such that the embodiment may include a weight ratio of enzyme at its lowest amount to HAS between 5:0.05 and 5:3). Gottlieb additionally teaches that a carrier protein concentration varies according to the concentration of enzyme ([0077]), as well as that the enzyme may be lactate oxidase and the carrier protein may be human serum albumin ([0077]). 
Furthermore, Romero teaches an optimized lactate biosensor utilizing lactate oxidase and albumin to attain high reproducibility and stability (Abstract), such that the combination of lactate oxidase and albumin is more explicitly taught and the optimization of a ratio between the components may be seen as obvious per In re: Aller as the reference teaches the optimization of the sensor, including the balancing of various components of the sensor (see Fig. 2—testing of multiple compositions of carrier proteins for optimization and Fig. 6—long-term stability of the sensor at a chosen concentration of enzyme and carrier proteins). Romero additionally teaches that the amount of albumin stabilizes the lactate-responsive enzyme to provide a sensor signal that changes by 10% or less for at least 190 continuous hours (Section 3.3 and Fig. 6—long-term stability of a sensor utilizing lactate oxidase and albumin over various time periods, including a period of 13 days (i.e. >190 hours)), further supporting the obviousness of combination to one having ordinary skill in the art in order to predictably improve the stability of the sensor signal over time. As such, it may additionally be seen that it would have been obvious to one having ordinary skill in the art to utilize routine optimization to determine the optimal weight ratio of the lactate-responsive enzyme to the albumin being in a range of 5:1 to 1:5. 
However, Liu in view of Gottlieb and Romero fail to teach the analyte sensor being configured to provide an alert or other indication that sepsis, infection, organ failure, or any combination thereof may be present for a measured lactate concentration. Karlsson teaches an analyte sensor for measuring lactate being responsive to sepsis, infection, organ function, or any combination thereof and configured to provide an alert or other indication that sepsis, infection, organ failure, or any combination thereof may be present for a measured lactate (Paragraphs [00073], [00074], and [00077] of Karlsson). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the system of Mazza in view of Gottlieb, to have the analyte sensor being responsive to sepsis, infection, organ function, or any combination thereof and configured to provide an alert or other indication that sepsis, infection, organ failure, analyte or any combination thereof may be present for a measured lactate concentration, as taught by Karlsson. This would have been done in order to alert a medical professional of detected sepsis (Paragraph [00073] of Karlsson). 

    PNG
    media_image1.png
    200
    187
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    157
    301
    media_image2.png
    Greyscale
Liu teaches further teaches a dip-coated, biocompatible, analyte-restricting membrane (Paragraph 0017, 0034) to be disposed over the sensing layer and which may contain a polyvinyl pyridine copolymer or homopolymer wherein the polyvinyl pyridine homopolymer or copolymer is not a polyvinylpyridine-co-styrene polymer (Paragraph 0177—the membrane may have the general structure of poly(4-vinyl pyridine) as demonstrated below) which reduces glucose diffusion by a factor of about 50 (Paragraph 0174). Liu further discusses forming a membrane overcoat by thrice dipping a sensor into a membrane solution comprising PEGDGE and a polymer, such that the membrane may contain PEGDGE as a crosslinker rather than a tri-functional crosslinker (Paragraph 0178). 
Left, paragraph 0177 of Liu describing an embodiment of the membrane.
Right, the structure of poly(4-vinylpyridine) homopolymer via Sigma-Aldrich
Bernstein additionally discloses device for detecting analytes in body fluids (Abstract) where the device includes an analyte sensor for detecting glucose, lactate, or the like (Paragraph 0032), where the sensor includes a mass transport limiting layer which is formed by dipping the sensor in a solution of a crosslinker and a polymer (Paragraph 0077) where the polymer may include polymers of polyvinylpyridine which are not polyvinylpyridine-co-styrene polymers (paragraph 0075), such that it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a polyvinyl pyridine homopolymer or copolymer which is not a polyvinylpyridine-co-styrene polymer as a simple substitution for the alternative embodiment of Liu in order to perform the same intended function of limiting the rate of mass transport of the analyte (see Paragraph 0074 of Bernstein) and which is formed in the same manner of dip-coating a sensor into a membrane solution comprising a crosslinker and a polymer. 
However, Liu does not specifically teach the membrane comprises both PEGDGE and a polyvinyl pyridine copolymer or homopolymer. 
Feldman teaches an in vivo analyte sensor (Paragraph 0010) which may be a glucose sensor (Paragraph 0099) including a membrane to encapsulate the sensing portion of the sensor, wherein the membrane may be an analyte-diffusion-limiting membrane (Paragraph 0004—a membrane portion that covers the sensing surface of an analyte sensor and limits the rate of analyte flux to the sensing surface is advantageous to the electrochemical kinetics of the sensor; Paragraph 0020, 0094; Fig. 3A) and wherein the membrane may be formed of a bifunctional crosslinker such as PEGDGE with a polyvinyl pyridine polymer (Paragraph 0097—the membrane overcoat was formed by dipping the sensor into a membrane solution comprising poly(ethylene glycol) diglycidyl ether and a polymer; Paragraph 0099—membrane chemistry relies on crosslinks formed between glycidyl ethers as supplied by a bifunctional crosslinker such as poly(ethylene glycol) diglycidyl ether…and pyridyl groups from the poly(vinylpyridine)-based membrane polymer). Feldman further teaches the polyvinylpyridine-based membrane polymer that the PEGDGE may be crosslinked with may be either a polyvinyl pyridine homopolymer or copolymer (Paragraph 0049—polyvinylpyridine refers to any of poly(4-vinylpyridine), poly(3-vinylpyridine), or poly(2-vinylpyridine), as well as any copolymer of vinylpyridine and a second or a third copolymer component). It would have been obvious to one having ordinary skill in the art at the time of filing to perform a simple substitution of the components of the diffusion-limiting membrane of Liu for the components of the diffusion-limiting membrane of Feldman, as the combination would have been obvious to try and would predictably retain the desired functions of the membrane. 
Regarding claim 27, Liu, Gottlieb, Romero, Bernstein and Feldman with Karlsson teach the system of claim 26. Liu additionally teaches the mass transport limiting membrane comprising at least a PEGDGE-crosslinked polyvinylpyridine homopolymer (Paragraph 0177—the membrane may have the general structure of poly(4-vinyl pyridine). Feldman additionally teaches the mass transport limiting membrane comprising at least a PEGDGE-crosslinked polyvinylpyridine homopolymer (Paragraph 0049—polyvinylpyridine refers to any of poly(4-vinylpyridine), poly(3-vinylpyridine), or poly(2-vinylpyridine), as well as any copolymer of vinylpyridine and a second or a third copolymer component; Paragraph 0099—membrane chemistry relies on crosslinks formed between glycidyl ethers as supplied by a bifunctional crosslinker such as poly(ethylene glycol) diglycidyl ether…and pyridyl groups from the poly(vinylpyridine)-based membrane polymer).
Response to Arguments
Applicant’s arguments, see pages , filed 15 July, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 103 have been fully considered and are not persuasive with respect to the previously cited references failing to teach “the mass transport limiting membrane comprises a PEGDGE (polyethylene glycol diglycidyl ether)-crosslinked polyvinylpyridine homopolymer or copolymer, where the polyvinyl pyridine homopolymer or copolymer is not a polyvinylpyridine-co-styrene polymer”.  
In particular, as shown above in this action, Liu in view of Feldman does teach the mass transport limiting membrane comprises a PEGDGE (polyethylene glycol diglycidyl ether)-crosslinked polyvinylpyridine homopolymer or copolymer, where the polyvinyl pyridine homopolymer or copolymer is not a polyvinylpyridine-co-styrene polymer. In particular, Liu teaches that an embodiment may utilize a polyvinylpyridine homopolymer or copolymer which is not a polyvinylpyridine-co-styrene polymer and additionally teaches that the polymer may be used with a PEGDGE crosslinker when forming a membrane. Feldman additionally teaches that a polyvinylpyridine-based membrane homopolymer or copolymer may be crosslinked with PEGDGE, while Bernstein additionally teaches that a polyvinylpyridine homopolymer or copolymer which is not a polyvinylpyridine-co-styrene polymer may be used with a crosslinker to form a mass-transport limiting membrane, such that the two additional references demonstrate that the description of Liu sufficiently teaches these limitations of the instant claims.
The rejections of the claims under 35 U.S.C. 103 are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791